Exhibit 10.36

THE BLACKSTONE GROUP L.P.

2007 EQUITY INCENTIVE PLAN

DEFERRED UNIT AGREEMENT

 

Participant: ______________    Date of Grant: _____________ Number of Deferred
Units: __________   

1. Grant of Deferred Units. The Partnership hereby grants the number of deferred
units (the “Deferred Units”) listed above to the Participant (the “Award”),
effective as of the Date of Grant specified above, on the terms and conditions
hereinafter set forth in this agreement (the “Award Agreement”). This grant is
made pursuant to the terms of The Blackstone Group L.P. 2007 Equity Incentive
Plan (as amended, modified or supplemented from time to time, the “Plan”), which
is incorporated herein by reference and made a part of this Award Agreement.
Each Deferred Unit represents the unfunded, unsecured right of the Participant
to receive a Common Unit on the delivery date(s) specified in Section 4 hereof
and each Common Unit shall be issued under the Plan.

2. Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan.

(a) “Cause” shall mean the occurrence or existence of any of the following as
determined fairly, reasonably, on an informed basis and in good faith by the
Administrator:

(i) (x) any material breach of any rules or regulations of the Partnership or
its Affiliates applicable to the Participant, (y) the Participant’s deliberate
failure to perform his or her duties to the Partnership or its Affiliates, or
(z) the Participant’s committing to, or engaging in any conduct or behavior that
is or may be harmful to the Partnership or its Affiliates in a material way;
provided, that, in the case of any of the foregoing clauses (x), (y) and (z),
the Administrator has given the Participant written notice (a “Notice of
Breach”) within fifteen days after the Administrator becomes aware of such
action and the Participant fails to cure such breach, failure to perform,
conduct or behavior within fifteen days after receipt by the Participant of such
Notice of Breach from the Administrator (or such longer period, not to exceed an
additional fifteen days, as shall be reasonably required for such cure,
provided, that the Participant is diligently pursuing such cure);

(ii) any act of fraud, misappropriation, dishonesty, embezzlement or similar
conduct against the Partnership or its Affiliates; or

(iii) conviction (on the basis of a trial or by an accepted plea of guilty or
nolo contendere) of a felony or crime (including any misdemeanor charge
involving moral turpitude, false statements or misleading omissions, forgery,
wrongful taking, embezzlement, extortion or bribery), or a determination by a
court of competent jurisdiction, by a regulatory body or by a self-regulatory
body having authority with respect to applicable securities laws, rules or
regulations of the securities industry, that the Participant individually has
violated any applicable securities laws or any rules or regulations thereunder,
or any rules of any such self-regulatory body (including, without limitation,
any licensing requirement), if such conviction or determination has a material
adverse effect on (A) the Participant’s ability to function in his or her
position with the Partnership or its Affiliates, taking into account the
services required of such position and the nature of the Partnership’s and its
Affiliate’s business or (B) the business of the Partnership or its Affiliates.

 

1



--------------------------------------------------------------------------------

(b) “Qualifying Event” shall mean, during the Participant’s Employment with the
Partnership and its Affiliates, the Participant’s death or Disability.

(c) “Vested Deferred Units” shall mean those Deferred Units which have become
vested pursuant to Section 3 or otherwise pursuant to the Plan.

(d) “Vesting Dates” shall mean each of the first, second and third anniversaries
of the Date of Grant.

3. Vesting.

(a) Vesting—General. Subject to the Participant’s continued Employment with the
Partnership and its Affiliates, the Award shall vest on the applicable Vesting
Dates as follows:

(i) 33.3% of the Deferred Units granted hereunder shall vest on each of the
following dates: (I) the first anniversary of the Date of Grant (the “First
Anniversary Date”); (II) the second anniversary of the Date of Grant (the
“Second Anniversary Date”); and (III) the third anniversary of the Date of Grant
(the “Third Anniversary Date”) (each a “Anniversary Vesting Date”).

(b) Vesting—Qualifying Events. Upon the occurrence of a Qualifying Event, 100%
of the Deferred Units granted hereunder shall vest (to the extent not previously
vested) upon the date of such event.

(c) Vesting—Terminations. Except as otherwise set forth in Section 3(b), in the
event the Participant’s Employment with the Partnership and its Affiliates is
terminated for any reason, the portion of the Award that has not yet vested
pursuant to Section 3(a) or 3(b) hereof (or otherwise pursuant to the Plan)
shall be cancelled immediately and the Participant shall automatically forfeit
all rights with respect to such portion of the Award as of the date of such
termination.

4. Delivery.

(a) Delivery—General. The Partnership shall, on each applicable Vesting Date set
forth in Section 3(a) of this Award Agreement, deliver to the Participant the
Common Units underlying the Deferred Units which vest and become Vested Deferred
Units on such date.

(b) Delivery—Qualifying Events. Upon the occurrence of a Qualifying Event, the
Partnership shall, within 10 days following the date of such event, deliver
Common Units to the Participant in respect of 100% of the Deferred Units which
vest and become Vested Deferred Units on such date.

(c) Delivery—Terminations. Except as otherwise set forth in Section 4(b) or
4(d), in the event any of the Deferred Units become Vested Deferred Units in
connection with the termination of the Participant’s Employment with the
Partnership and its Affiliates, the Partnership shall, within 10 days following
the date of such termination, deliver Common Units in respect of such Vested
Deferred Units.

(d) Forfeiture—Cause Termination. Notwithstanding anything to the contrary
herein, upon the termination of the Participant’s Employment by the Partnership
or any of its Affiliates for Cause, all outstanding Deferred Units (whether or
not vested) shall immediately terminate and be forfeited without consideration
and no further Common Units with respect of the Award shall be delivered to the
Participant or to the Participant’s legal representative, beneficiaries or
heirs. Without limiting the foregoing, any Common Units that have previously
been delivered to the Participant or the Participant’s

 

2



--------------------------------------------------------------------------------

legal representative, beneficiaries or heirs pursuant to the Award and which are
still held by the Participant or the Participant’s legal representative, or
beneficiaries or heirs as of the date of such termination for Cause, shall also
immediately terminate and be forfeited without consideration.

5. Change in Control. Notwithstanding anything to the contrary herein, in the
event of a Change in Control, (i) 100% of the Deferred Units granted hereunder
which then remain outstanding shall vest (to the extent not previously vested)
upon the date of such Change in Control, and (ii) the Partnership shall deliver
Common Units to the Participant at the same times as would otherwise be
delivered pursuant to Section 4(a); provided, however, if such Change in Control
(or any subsequent Change in Control) would constitute “a change in the
ownership or effective control” or a “change in the ownership of a substantial
portion of the assets” of the Partnership (in each case within the meaning of
Section 409A of the Code), the Partnership shall instead deliver Common Units to
the Participant in respect of 100% of the then outstanding Deferred Units (to
the extent not previously delivered) on or within 10 days following such Change
in Control.

6. Dividends. No dividends or other distributions shall accrue or become payable
with respect to any Deferred Units prior to the date upon which they become
Vested Deferred Units (to the extent not previously delivered as Common Units or
forfeited).

7. Adjustments Upon Certain Events. The Administrator shall, in its sole
discretion, make certain substitutions or adjustments to the Deferred Units
subject to this Award Agreement pursuant to Section 9 of the Plan.

8. No Right to Continued Employment. The granting of the Deferred Units
evidenced by this Award Agreement shall impose no obligation on the Partnership
or any Affiliate to continue the Employment of the Participant and shall not
lessen or affect the Partnership’s or its Affiliate’s right to terminate the
Employment of such Participant.

9. No Rights of a Holder of Common Units. Except as otherwise provided herein,
the Participant shall not have any rights as a holder of Common Units, until
such Common Units have been issued or transferred to the Participant.

10. Restrictions. Any Common Units issued or transferred to the Participant
pursuant to Section 4 of this Award Agreement shall be subject to such stop
transfer orders and other restrictions as the Administrator may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Common
Units are listed and any applicable U.S. or non-U.S. federal, state or local
laws, and the Administrator may cause a notation or notations to be put entered
into the books and records of the Partnership to make appropriate reference to
such restrictions.

11. Transferability. Unless otherwise determined or approved by the
Administrator, the Deferred Units may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution, and any purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance not
permitted by this Section 11 shall be void and unenforceable against the
Partnership or any Affiliate.

12. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 12):

 

3



--------------------------------------------------------------------------------

(a) If to the Partnership, to:

The Blackstone Group L.P.

345 Park Avenue

New York, New York, 10154

Attention: Chief Legal Officer

Fax: (212) 583-5258

(b) If to the Participant, to the address appearing in the personnel records of
the Partnership or any Affiliate.

13. Withholding. The Participant may be required to pay to the Partnership or
any Affiliate and the Partnership or any Affiliate shall have the right and is
hereby authorized to withhold from any issuance or transfer due under this
Agreement or under the Plan or from any compensation or other amount owing to
the Participant, applicable withholding taxes with respect to any issuance or
transfer under this Award Agreement or under the Plan and to take such action as
may be necessary in the opinion of the Partnership to satisfy all obligations
for the payment of such withholding taxes, including, without limitation, by
reducing the number of Common Units that would otherwise be transferred or
issued pursuant to this Award Agreement. Without limiting the foregoing, the
Administrator may, from time to time, permit the Participant to make
arrangements prior to any vesting date or delivery date described herein to pay
the applicable withholding taxes by remitting a check prior to the applicable
vesting or delivery date.

14. Choice of Law. The interpretation, performance and enforcement of this Award
Agreement shall be governed by the law of the State of New York.

15. Subject to Plan. By entering into this Award Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All Deferred Units and Common Units issued or transferred with respect
thereof are subject to the Plan. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

16. Entire Agreement. This Award Agreement contains the entire understanding
between the parties with respect to the Deferred Units granted hereunder
(including, without limitation, the vesting and delivery schedules described
herein), and hereby replaces and supersedes any prior communication and
arrangements between the Participant and the Partnership or any of its
Affiliates with respect to the matters set forth herein and any other
pre-existing economic or other arrangements between the Participant and the
Partnership or any of its Affiliates, unless otherwise explicitly provided for
in any other agreement that the Participant has entered into with the
Partnership or any of its Affiliates and that is set forth on Schedule A hereto.
Unless set forth on Schedule A hereto, no such other agreement entered into
prior to the Date of Grant shall have any effect on the terms of this Award
Agreement.

17. Modifications. Notwithstanding any provision of this Award Agreement to the
contrary, the Partnership reserves the right to modify the terms and conditions
of this Award Agreement, including, without limitation, the timing or
circumstances of the issuance or transfer of Common Units to the Participant
hereunder, to the extent such modification is determined by the Partnership to
be necessary to comply with applicable law or preserve the intended deferral of
income recognition with respect to the Deferred Units until the issuance or
transfer of Common Units hereunder.

 

4



--------------------------------------------------------------------------------

18. Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[Signatures on next page.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.

THE BLACKSTONE GROUP L.P.

By:      ___________________________________

Name: Stephen A. Schwarzman, Administrator

THE PARTICIPANT

By:      __________________________________

Name: __________________________

 

6